Title: Thomas Jefferson to Robert I. Evans, 7 November 1819
From: Jefferson, Thomas
To: Evans, Robert I.


					
						Sir
						
							Monticello
							Nov. 7. 19.
						
					
					I am just now recovering from the third long & dangerous illness which I have had within the last 12. months. while I was able I answered all letters punctually. but age, it’s ordinary infirmities, & extraordinary visitations of sickness have so broke me down that I am no longer able to maintain any correspondence by letters but such as my own affairs render indispensable. I hope you will recieve this as an apology for my not having answered your first letter with the assurance of my respect.
					
						
							Th: Jefferson
						
					
				